Citation Nr: 0736413	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  06-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the ribs on the right side.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant apparently had only active duty for training, 
including the period from September to October 1957.

In a rating decision dated in July 2002, the Regional Office 
(RO) denied the appellant's claim for service connection for 
residuals of broken ribs on the right side and for residuals 
of a heat stroke.  A December 2002 rating action denied 
service connection for bilateral hearing loss.  The appellant 
was notified of the respective actions by letters dated in 
July and December 2002, but did not file a timely appeal to 
either determination.  Recently, he has submitted additional 
evidence seeking to reopen his claims for service connection 
for bilateral hearing loss, residuals of broken ribs on the 
right side and residuals of heat stroke.  

By rating action dated in April 2005, the RO concluded that 
the additional evidence was not new and material, and the 
appellant's claim for service connection for bilateral 
hearing loss, for residuals of broken ribs on the right side 
and for residuals of heat stroke remained denied.  He filed a 
timely appeal to the Board of Veterans' Appeals (Board).




FINDINGS OF FACT

1.  By rating decision dated in July 2002, the RO denied 
service connection for residuals of broken ribs on the right 
side.  The appellant was notified of this decision and of his 
right to appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the July 2002 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for residuals of broken ribs on the right side.

3.  By rating decision dated in July 2002, the RO denied 
service connection for residuals of heat stroke.  The 
appellant was notified of this decision and of his right to 
appeal, but a timely appeal was not filed.

4.  The evidence added to the record since the July 2002 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for residuals of heat stroke.

5.  By rating decision dated in December 2002, the RO denied 
service connection for bilateral hearing loss.  The appellant 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.

6.  The evidence added to the record since the December 2002 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The RO's decision of July 2002, which denied service 
connection for residuals of broken ribs on the right side, is 
final.  38 U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a) 
(2007), 20.302, 20.1103 (2007).

2.  The evidence received since the July 2002 rating decision 
is not new and material to reopen the appellant's claim for 
service connection for residuals of broken ribs on the right 
side.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The RO's decision of July 2002, which denied service 
connection for residuals of heat stroke, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) (2007), 
20.302, 20.1103 (2007).

4.  The evidence received since the July 2002 rating decision 
is not new and material to reopen the appellant's claim for 
service connection for residuals of heat stroke.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The RO's decision of December 2002 which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a) (2007), 20.302, 
20.1103 (2007).

6.  The evidence received since the December 2002 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for a bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In a January 2005 letter, the RO provided notice to the 
appellant regarding the bases for the prior denials of 
service connection, as well as what information and evidence 
constitutes new and material evidence, what information and 
evidence is needed to substantiate the claims for service 
connection, what information and evidence must be submitted 
by the appellant, what information and evidence will be 
obtained by VA, and the need to submit any evidence in his 
possession that pertains to the claims.  A letter advising 
the appellant of the evidence needed to establish a 
disability rating and effective date was sent in 2006.  The 
case was last readjudicated in October 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
available service medical records, private and VA medical 
records, and the appellant's testimony at a hearing before 
the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including hearing testimony before the undersigned, service 
medical records, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

        I.  New and material 

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

In the present appeal, the last final denial of the claims 
for service connection for residuals of broken ribs on the 
right side and residuals of heat stroke is the RO's July 2002 
determination, and the last final denial of the claim for 
service connection for bilateral hearing loss is the RO's 
December 2002 rating action.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since each of these determinations.  In order to do 
so, the Board will summarize the evidence that was of record 
pertaining to the claim at the time each of those decisions, 
and the evidence presented subsequently.  

The RO denied the appellant's claims for service connection 
for residuals of broken ribs on the right side in July 2002 
on the basis that the available records failed to demonstrate 
any pertinent findings during service, nor had he referred 
to, or submitted any medical evidence demonstrating the 
presence of broken ribs following service.  With respect to 
the claim for service connection for residuals of heat 
stroke, it was noted that a cerebrovascular accident was not 
present during active duty for training and the veteran had 
not submitted any medical evidence that a currently diagnosed 
condition was related to service.  

The appellant's claim for service connection for bilateral 
hearing loss was denied by the RO in December 2002 on the 
basis that there was no indication of treatment for hearing 
loss in service or any clinical evidence linking the recently 
diagnosed hearing loss to service.

The Board notes that a service department examination in 
October 1957 revealed no findings pertaining to broken ribs 
or heat stroke, to include a cerebrovascular accident.  A 
clinical evaluation of the ears was normal, and both 
whispered voice and spoken voice hearing tests were 15/15 in 
each ear.   

The evidence of record included a report of a private 
hospitalization in August 2001.  It was reported that the 
appellant presented with a complaint of arm weakness the day 
before and the day of admission.  The past history was 
reported to be negative.  It was noted that a CT of the brain 
revealed an old ischemic infarct in the right posterior 
parietal area consistent with his deficit, but this was 
probably an old stroke and his symptoms were new.  The 
diagnosis on discharge was cerebrovascular accident with 
left-sided weakness.  

The appellant was seen by a private physician later in August 
2001 and the past medical history was notable for a stroke.

VA outpatient treatment records disclose that the appellant 
was seen in December 2001.  A past medical history of a 
cerebrovascular accident times two was noted.  

The evidence of record also included an October 2002 
treatment report from a VA clinic.  At that time, the 
appellant complained of a gradual decrease in hearing for 
many years.  He related a history of noise exposure, both 
military and recreational.  Following an audiometric test, 
the assessment was that the appellant had a mild to severe 
sensorineural hearing loss in the right ear and a mild to 
profound hearing loss in the left ear.  A picture purporting 
to show the appellant demonstrating firing a gun was also of 
record.

The evidence received subsequent to these determinations 
includes VA outpatient treatment records dated from 2001 to 
2006, and a statement submitted in 2006 from a person who 
related how the appellant's hearing loss had affected him.  A 
May 2003 VA outpatient treatment clinic noted reflects that 
the appellant had significant noise exposure from machine gun 
fire with his left ear pointing to the barrel.  It was 
further indicated that both ears were injured or exposed.  It 
was noted in March 2005 that the appellant's left earplug had 
fallen out while firing a machine gun and that his hearing 
had never been the same.  The Board acknowledges that a 
statement was received in 2006 from an unidentified 
individual who wrote how the appellant's hearing loss made it 
dangerous for him to work.

An undated VA outpatient treatment report reflects a history 
of heat stroke in 1952.  

No evidence has been submitted showing complaints of, or 
treatment for broken ribs at any time following service.  In 
the statement noted above received in 2006, it was reported 
that the appellant's broken ribs essentially prevented the 
appellant from working.

The fact remains that there is no competent medical evidence 
demonstrating that the appellant has a bilateral hearing loss 
that is related to service.  Although the appellant continues 
to report that he sustained a hearing loss in service, there 
is no clinical evidence to support this claim.  As noted 
above, the available service medical records show that the 
appellant's hearing acuity was normal in October 1957, and 
there is no clinical evidence of any hearing loss for many 
years following service.  With respect to the claim for 
service connection for broken ribs on the right side, no such 
disability has been identified at any time.  

The appellant has continued to claim that his cerebrovascular 
accident that was documented many years after service is 
related to the heat stroke he alleges he had during active 
duty for training.  The fact remains that there is no 
clinical evidence of heat stroke on active duty for training, 
or of a cerebrovascular accident for many years after 
service.  

As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  There is no medical 
evidence suggesting that the appellant has a current 
bilateral hearing loss that is related to service, or that 
the appellant has any residuals of broken ribs on the right 
side.  Similarly, there is no competent medical evidence 
linking a cerebrovascular accident to the claimed heat 
stroke.  The additional evidence does not raise a reasonable 
possibility that a bilateral hearing loss, residuals of a 
heat stroke or residuals of broken ribs on the right side 
were incurred in service, to include active duty for 
training, when considered in conjunction with the record as a 
whole.  The Board concludes, therefore, that the evidence is 
not new and material, and the claim for service connection 
for a bilateral hearing loss, residuals of heat stroke or 
residuals of broken ribs on the right side is not reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of heat 
stroke, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of broken 
ribs on the right side, the appeal is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


